Citation Nr: 1633487	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  05-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for residuals of right pinna hematoma (claimed as a disability of the right ear).

4.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to in-service exposure to asbestos, arsenic, and/or other environmental toxins.

5.  Entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to herbicides, arsenic and/or other environmental toxins.

6.  Entitlement to an effective date earlier than June 2, 2010, for the award of service connection for hearing loss.

7.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

8.  Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to arsenic and/or other environmental toxins.

9.  Whether new and material evidence has been received to reopen claim for service connection for bilateral leg amputation, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2004, August 2011, and August 2013 rating decisions.

In the July 2004 rating decision, the RO denied service connection for PTSD, a skin condition, headaches, a right eye condition, and residuals of right pinna hematoma.  In August 2004, the RO received the Veteran's notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005 and the Veteran filed and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.  Additional evidence was associated with the Veteran's claims file and supplemental SOCs (SSOCs) were issued in February and March 2006.

Also in July 2004, the Veteran filed claims for service connection for diabetes mellitus and below the knee amputation of the right leg.  In December 2005, the RO denied service connection for diabetes mellitus and for bilateral above the knees amputation.  The Veteran filed an NOD in April 2006 and an SOC was issued in August 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

Additional evidence was associated with the Veteran's claims file and an SSOC was issued in July 2009.  The Veteran's claim for service connection for PTSD, a skin condition, headaches, a right eye condition, residuals of right pinna hematoma, diabetes mellitus and, bilateral above the knees amputations were certified for appeal in August 2009.  

In a written statement, received in September 2009, the Veteran withdrew his appeal as to the claim for service connection for PTSD.  Also in September 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing has been associated with the claims file.  

In January 2011, the Board denied, among other things, claims for service connection for diabetes mellitus and bilateral above the knee amputations.  The Board also remanded for further development claims for service connection for a skin disability, headaches, a right eye disability, and a right ear disability.

In an August 2011 rating decision, the RO awarded service connection for bilateral hearing loss, evaluated as 30 percent disabling, effective from January 24, 2011, and for tinnitus.  The RO also denied a claim for service connection for ischemic heart disease.  On September 7, 2011, the Veteran filed a NOD, stating that he was disagreeing with the VA letter dated September 1, 2011.  (In February 2012, the Veteran clarified that his disagreement was with the effective date assigned for his award of service connection for bilateral hearing loss.)

Also in September 2011, after accomplishing the requested action regarding the remanded claims for service connection for a skin disability, headaches, a right eye disability, and a right ear disability, the AOJ continued to deny those claims (as reflected in a September 2011 SSOC), and returned the matters to the Board for further appellate consideration.  

In a February 2012 decision, the Board denied the Veteran's claims for service connection for a skin disability, headaches, a right eye disability, and a right ear disability.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).

In February 2012, the Veteran filed claim for service connection for heart disease, lung disease, and diabetes mellitus, alleging in-service exposure to asbestos.  The Veteran also sought nonservice-connected pension benefits.  It appears that the RO also considered the Veteran's statements to encompass a claim of service connection for bilateral above the knee amputations.  See August 2013 rating decision; April 2013 VCAA notice letter.

In May 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the Court to vacate the Board's February 2012 decision insofar as it had denied service connection for headaches, a right eye disability, and a right ear disability, which motion was granted by the Court that same month.  The Board's denial of service connection for a skin disability was not disturbed by the Joint Motion or the Court's order granting the Joint Motion.

In an August 2013 rating decision, the RO awarded service connection for PTSD and denied service connection for COPD.  The RO also confirmed and continued that previous denial of service connection for ischemic heart disease, and declined to reopen the previously denied claims of service connection for diabetes mellitus and bilateral above the knee amputations.  The Veteran filed an NOD in September 2013 with the RO's decision as regards to his claims of service connection for COPD, ischemic heart disease, diabetes mellitus, and above the knee amputations.

In a September 2013 decision, the Board remanded for additional development the claims of service connection for headaches, a right eye disability, and a right ear disability (recharacterized as service connection for residuals of right pinna hematoma).  The Board also remanded for issuance of a statement of the case the issue of entitlement to an earlier effective date for the award of service connection bilateral hearing loss.

In September 2014, the RO issued an SOC that addressed claims of service connection for COPD and ischemic heart disease, whether new and material evidence had been received to reopen the claims for service connection for diabetes mellitus and/or bilateral leg amputations, and entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  On his VA Form 9, the Veteran checked the box indicating his desire to testify at a Board video-conference hearing.  

In January 2015, after accomplishing the requested action as regards to the Veteran's remanded claims for service connection for headaches, a right eye disability, and residuals of right pinna hematoma, the RO continued to deny those claims (as reflected in a January 2015 SSOC), and returned the matters to the Board for further appellate consideration.  

In June 2015, the Veteran provided testimony before the undersigned Veterans Law Judge regarding the claims for service connection for COPD, heart disease, diabetes mellitus, and bilateral above the knee amputations, and for an earlier effective date for the grant of service connection for bilateral hearing loss.

In December 2015, the Veteran was informed that the Veterans Law Judge who had conducted the September 2009, during which testimony was taken as regards to the claims of service connection for headaches, a right eye disability, and residuals of right pinna hematoma, was no longer employed at the Board.  The Veteran was informed his appeal would be reassigned to another Veterans Law Judge for decision and was notified that he could request another hearing before a different Veterans Law Judge.  In correspondence received on December 22, 2015, the Veteran stated that he did not wish to appear at another Board hearing.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file that contains pertinent evidence and documents.  All evidence has been reviewed.  

As a final preliminary matter, in view of the Board's favorable decision on the request to reopen the claim for service connection for diabetes mellitus, the Board has characterized the appeal as encompassing the underlying service connection matter, as set forth on title page.  Also as reflected on the title page, the Board has expanded the reopened claim to encompass an additional theory of entitlement raised by the Veteran (as discussed in the remand, below).

The Board's decisions addressing the claims for service connection for a residual of right pinna hematoma and a right eye disability, the claim for an earlier effective date for the award of service connection for hearing loss, and the request to reopen a previously denied claim for service connection for diabetes mellitus is set forth below.  The reopened claim for service connection for diabetes mellitus, along with the remain are addressed in the remand following the order; these matters are remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran was treated in service for a right pinna hematoma, competent, probative evidence weighs against a finding of any residual disability related to the in-service right pinna hematoma.

3.  Although the Veteran has asserted that he has a right eye disability that is related to an injury sustained in service, no disability of the right eye was shown in service or for many years thereafter and there is no competent evidence suggesting a medical nexus between any current eye disorder for which compensation may be paid and his active duty service; refractive errors are of the eye are not diseases or injuries for disability compensation purposes.

4.  On January 24, 2011, the Veteran requested service connection for hearing loss.

5.  In an April 2011decision, the RO granted service for hearing loss and assigned an effective date of January 24, 2011 (the date of filing of the claim for service connection).

6.  The claims file includes no statement or communication from the Veteran, or other document, prior to January 24, 2011, that constitutes a claim for service connection for hearing loss.

7.  In a January 2011 decision, the Board denied service connection for diabetes mellitus on the basis that diabetes first manifested many years after service and was not due to an event in service, nor could it be presumed to have been incurred in service.

8.  Since the January 2011 denial of service connection for service connection for diabetes mellitus, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of right pinna hematoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a right eye disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for an effective date earlier than March 16, 2011, for the award of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

4.  The January 2011 Board decision which denied service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7104(b); 7252 (West 2014); 38 C.F.R. § 20.100 (2015).

5.  As evidence received since the January 2011 final Board decision is new and material, the criteria for reopening the claim for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for diabetes mellitus, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

As regards the remaining claims herein decided, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A February 2004 pre-adjudication letter provided pertinent notice to the Veteran in connection with his claims for service connection for right ear and right eye disabilities.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  While the initial notification to the Veteran did not include the criteria for assigning a disability rating or an effective date, see Dingess, supra, because the Board will deny the Veteran's claims for service connection for residuals of a right pinna hematoma and for a right eye disability, a question as to disability rating or effective date is not before the Board.  Consequently, the Veteran was not prejudiced by the lack of notice in this regard.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As regards to the effective date matter decided therein, after the August 2011 award of service connection for hearing loss, and the Veteran's disagreement with the effective date assigned, no additional notice for the downstream, effective date issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Notably, the Veteran has also not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki, supra.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the record consists of service treatment and personnel records, as well as VA and private treatment records, records from the Social Security Administration, and several VA examination reports. Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf. 

As regards to the Veteran's claims for service connection a right eye disability and for residuals of right pinna hematoma, as discussed in the Introduction above, in a February 2012 decision, the Board denied the Veteran's claims for service connection for, among other things, headaches, a right eye disability, and a right ear disability.  The Veteran then filed an appeal to the Court and in May 2013, the Court granted the parties' Joint Motion to vacate the Board's February 2012 decision insofar as it had denied service connection for headaches, a right eye disability, and a right ear disability.  In the Joint Motion, the parties had agreed that remand was warranted for the Board to ensure that VA satisfied its duty to assist.  Specifically, it was determined that VA had erred by not seeking to obtain the Veteran's in-service inpatient hospitalization/sick bay records.  In September 2013, the Board remanded the matters for the AOJ to attempt to obtain the Veteran's inpatient records from his time aboard the USS Midway.  The Board then instructed that if records were obtained, the Veteran was to be scheduled for VA examinations to determine the likelihood that the Veteran's claimed headaches, right eye disability, and right ear disability are attributable to service.

In March 2014, the AOJ submitted a request for the Veteran's active duty inpatient records for the time period from June 1, 1967, to December 21, 1967, using PIES Code "C01."  As those dates did not match the dates that the Veteran was an inpatient another request was initiated in September 2014, which request was for inpatient records for the period from January 1, 1965, to December 31, 1965, and from January 1, 1966, to March 8, 1966, again using PIES Code "C01."  A response was received in October 2014 that stated that the allegation had been investigated and no records were found.  In December 2014, the RO informed the Veteran that his inpatient records were unavailable.  Overall, the Board finds that there was compliance with the terms of its previous remand and that no further action on any claim herein decided, prior to appellate consideration, is required.

In February 2011, the Veteran was also afforded a VA eye examination to determine whether the Veteran had any right eye disability related to service and an addendum was obtained in June 2011.  A July 2011 audiological examination also included physical examination of the Veteran's right ear.  The Board finds these examination reports contain sufficient evidence to adjudicate the merits of the Veteran's service connection claims decided herein, especially when considered in conjunction with the other lay and medical evidence of record.  

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue.  The outcome of that appeal turns on an application of the law to the evidence of record and a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file. There is no need for a medical examination and or opinion.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A.  Residuals of Right Pinna Hematoma

The Veteran seeks service connection for residuals of a right pinna hematoma, which he suffered from in service.  The Veteran's service treatment records (STRs) document that he was diagnosed as having a hematoma of the right pinna in July 1965.  The Veteran was admitted to sick bay on that date with a history of swelling and pain in the right ear.  It was noted that he had received two blows to the ear and that his ear had become more painful and swollen after the second blow.  Physical examination revealed a hematoma of the right pinna.  His ear was drained and he was placed on various antibiotics.  On August 13, 1965, the Veteran was discharged to duty.  It was noted that his right ear had responded to drainage and antibiotics.  The Veteran received no further treatment in service and the report of his July 1967 separation examination is negative for any disability of the right ear.

The Veteran's post-service treatment records are similarly silent for complaints or treatment related to the right ear, save for complaints of tinnitus, which the Veteran is in receipt of service connection for.  During his 2009 hearing, the Veteran simply testified that he now got headaches, but made no specific mention of right ear problems.  Upon VA examination in July 2011, the Veteran had no ear complaints.  His right pinna was well-healed, with only some thickening of the cartilage on the right side.  The examiner indicated this was not visible unless one palpated the right helical rim area.  There was no other deformity of the pinna and the ear canals and tympanic membranes were within normal limits.  The examiner stated there was no significant pinna disability as result of the accident in service.  It was fully healed and had a barely-perceptible deformity and no visible scar.  

Overall, the Board finds that regardless of whether the Veteran suffered a right pinna hematoma in service, service connection is not warranted as the evidence fails to show that the Veteran currently suffers from a disability as a result of his in-service right pinna hematoma.  The Veteran has also not proffered any evidence, lay or medical, of a currently diagnosed disability resulting from the right pinna hematoma suffered in service, nor has the Veteran's complained of residual symptomatology believed to be the result of the in-service hematoma.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  As such, an essential element of a service connection claim is the establishment of a current disability.  In the instant case, the Board finds that the evidence fails to establish a current residual disability related to the Veteran's in-service right pinna hematoma.  Accordingly, as evidence of a currently diagnosed disability is lacking, the Board finds that the claim of service connection for residuals of right pinna hematoma must be denied.  See Brammer, supra.

For all the foregoing reasons, the claim for service connection for residuals of a right pinna hematoma must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a required element for the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).

B.  Right Eye Disability

The Veteran contends that he is entitled to service connection for a right eye disability.  Specifically, he asserts that he has an eye condition that is the residual of a head injury.  As discussed above, the Veteran's STRs document that he received two blows to the head in July 1965.  The Veteran's STRs also show that in October 1965, the Veteran had a 1.25 inch laceration to the forehead, which was cleaned and sutured.  The Veteran was discharged to light duty.  There was no indication how the laceration was obtained.  There were no reports pertaining to the Veteran's right eye or vision and his July 1967 separation examination report was negative for a right eye disability and his visual acuity was 20/20 bilaterally. 

Post-service, the first findings with respect to the eyes are in 2003, some 36 years after the Veteran's discharge from service.  An October 2003 VA outpatient treatment record noted cataracts.  A February 2004 eye x-ray showed no acute bony injury to the orbits or foreign body.  In March 2004, the Veteran had refractive error, presbyopia, and cataracts.  In December 2005, there were nuclear cataracts bilaterally, not causing a decrease in visual acuity.  The Veteran's near vision was 20/20 bilaterally.  Distance was 20/20- in the right eye and 20/25- in the left eye.  The Veteran had hyperopia, astigmatism, and presbyopia.

When examined in February 2011, the VA examiner found the Veteran to have a mild refractive error bilaterally.  However, refractive errors are of the eye are not diseases or injuries for disability compensation purposes.  38 C.F.R. § 3.303(c) (2015) ("congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation").  The examiner also found a small scar at the lateral canthus on the right, but no corneal or retinal scarring.  It was small and followed a crease making it not visible without looking carefully.  The examiner indicated that the scar could be due to walking into the wing of a jet plane; however, after reviewing the claims file, in a June 2011 addendum opinion, the examiner stated that the scar did not correspond to the laceration in October 1965.  The examiner further noted the July 1965 right ear injury, but found no mention of a right temple laceration.  The examiner opined that the right lateral canthus scar was less likely than not caused by or a result of military service. 

Regarding the VA examiner's negative nexus opinion, the Board finds that it is adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, the injury sustained in service, the entirety of the Veteran's STRs, and the nature of the Veteran's right eye symptoms in concluding that the Veteran does not have a right eye disability attributable to service, to include a scar.  The Board finds that, in light of the VA examiner's opinion, there is no basis to establish service connection for a right eye disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a right eye disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran is competent to report complaints such as blurry vision or eye pain, to the extent that the Veteran may be asserting that he had continued or ongoing right eye problems since service, the Board points out that there were no complaints pertaining to the right eye in service, at the time of discharge examination, or for many years thereafter.  Thus, the Veteran's current assertions of his having had chronic right eye problems since service are not consistent with his own actions and the overall record.  Given the totality of the evidence, and in consideration of the fact that no medical professional has attributed any disability of the right eye to service, there is simply no basis upon which to establish service connection for a right eye disability.

As to any contention by the Veteran that because he sustained a blow to his ear/eye any current eye problems must therefore be etiologically related to that in-service injury, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to any right eye disability, especially in light of the VA examiner's conclusion to the contrary and the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra.

C.  Earlier Effective Date

By an August 2011 rating decision, the Veteran was awarded service connection for bilateral hearing loss.  An effective date of January 24, 2011, was assigned for the award of service connection with a 30 percent disability rating.

The Veteran contends that the service connection award should have an earlier effective date.  During the June 2015 Board hearing, the Veteran's representative stated that the August 2011 rating decision indicated that the Veteran's claim was received on June 2, 2010, and argued that the Veteran is entitled to an effective date at least as early as the date of the Veteran's claim.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provided that a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the claims file reveals that the Veteran did not file an application for VA compensation benefits for hearing loss at any time prior to discharge from active military service, or within one year of his July 1967 separation from service.  Similarly, the Veteran does not contend that he so filed a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for bilateral hearing loss shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim of service connection for hearing loss that was received by the RO on January 24, 2011.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than January 24, 2011, that can be construed as a claim for service connection for hearing loss.  The Board acknowledges that in the August 2011 rating decision that awarded service connection for hearing loss, the RO listed under evidence considered a "VA Form 21-4138 Statement in Support of Claim, received June 2, 2010."  The June 2, 2010, submission was the Veteran's claim for service connection for ischemic heart disease, alleged to be due to herbicide exposure, which claim was also denied by the RO in the August 2011 decision.  The June 2010 VA Form 21-4138 makes no mention of hearing loss.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for hearing loss before January 24, 2011, the Veteran was therefore afforded the earliest possible effective date and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).  

As regards to the Veteran's assertion made in his February 2012 clarification regarding his earlier filed NOD that he was told in 2003 that he had left ear hearing loss, the Board notes that a December 2004 treatment entry does state that the Veteran's hearing was "slightly decreased."  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although the Veteran's hearing loss may have been present prior to January 24, 2011, the Veteran's lay statements and/or treatment records cannot serve as a basis for award of an earlier effective date.  

The Board is also aware that VA regulation previously allowed for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157(b) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  That section, however, only applied to claims for an increase and claims to reopen if the claim was previously disallowed because the disability was not compensable in degree.  Thus the provisions of 38 C.F.R. § 3.157(b) are not for application in the instant case.  

Therefore, while the Veteran contends that the effective date should be earlier than January 24, 2011, for his award of service connection for bilateral hearing loss, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no claim of service connection for hearing loss that was received earlier than January 24, 2011.  Consequently, the assignment of an effective date earlier than January 24, 2011, for the award of service connection for bilateral hearing loss is not warranted.  There is no reasonable doubt to be resolved in the Veteran's favor on this point.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

D.  Claims to Reopen

By way of a January 2011 decision, the Board denied the Veteran's claims for service connection for diabetes mellitus and bilateral above the knee amputation, claimed secondary to diabetes mellitus and/or peripheral vascular disease (for which the Veteran is not service-connected).  The Board's denial was based on the fact that the evidence failed to establish that the Veteran had been exposed to herbicides in service.  The Veteran did not appeal the January 2011 denial of his claims to the Court and that decision therefore constitutes a final appellate determination as to those issues.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

As a result of the finality of the January 2011 Board decision, the Veteran's claims for service connection for diabetes mellitus and bilateral above the knee amputations may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. §§ 5108, 7104 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

At the time of the January 2011 decision, the evidence of record pertinent to the Veteran's claims for service connection for diabetes mellitus and bilateral above the knee amputations consisted of the Veteran's STRS and military personnel records, VA medical records dated through June 2009, records, to include copies of VA treatment records, furnished from the Social Security Administration, lay statements regarding the Veteran's alleged in-service exposure to Agent Orange, to include testimony given during the 2009 hearing, copies of articles pertaining to the use of herbicides during the Vietnam War, to include information regarding manufacturers who produced Agent Orange, map printouts showing the proximity of Dow Chemical to Port Chicago, and documentation of the RO's attempts to verify the Veteran's herbicide exposure and responses received 

In its July 2011 decision, the Board noted the Veteran's theory of service connection for diabetes mellitus, which was that he was exposed to herbicides in service and should be afforded the presumption of service connection in accordance with 38 U.S.C.A. § 1116.  Specifically, the Board noted that in his September 2003 claim, the Veteran contended that he was exposed to Agent Orange in July 1963 while at a Naval weapons station in Concord (also known as Port Chicago), California.  Ultimately, the Board found that the overall preponderance of the evidence in the form of responses from the National Personnel Records Center (NPRC), the U.S. Army and Joint Services Records Research Center (JSRRC), and the Department of Defense (DoD) regarding the Veteran's possible in-service exposure to Agent Orange was against such a finding of exposure to herbicides.  The Board thus denied service connection for diabetes mellitus upon finding that the presumption of service connection for diabetes mellitus due to Agent Orange exposure was not applicable and that it was not otherwise shown that diabetes manifested during service, within one year of discharge, or was otherwise related to service.  The Board went on to conclude that because service connection for diabetes mellitus was not warranted, the claim for service connection for bilateral above the knee amputations secondary to diabetes mellitus must also be denied, noting that the Veteran had not alleged any direct causal relationship to service and there was otherwise no evidence that the amputations were related to any injury or other incident of service.

The evidence associated with the record since the January 2011 Board decision includes, among other things, copies of internet articles submitted for the purpose of establishing exposure to various toxins, to include dioxin, in service.  The Veteran's representative has argued that, based on the information contained in the submitted articles, it is reasonable to assume that the Veteran would have been exposed to the variety of toxic chemicals while stationed at Concord Naval Weapons Station and that service connection for diabetes mellitus should be awarded based on such exposure.  See April 2015 Statement of Representative in Appeals Case.  

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for diabetes mellitus.  In particular, the evidence submitted establishes that the Concord Naval Weapons Station has been identified as a Superfund site contaminated by various volatile organic compounds (VOCs) and semi-VOCs by the Environmental Protection Agency (EPA).  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 2011 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it is potentially relevant to the question of etiology of the Veteran's claimed diabetes mellitus.  Specifically, as the Veteran was stationed at Concord Naval Weapons Station, the evidence suggests that the Veteran may have been exposed to certain environmental hazards during service.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim-albeit, under alternative theory of entitlement not previously considered.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes mellitus are met.  See 38 U.S.C.A. § 5108; Shade, supra; 38 C.F.R. § 3.156.  

As explained below, however, inasmuch as the record does not currently include sufficient evidence to decide the claim for service connection for diabetes mellitus, on the merits, this matter is being remanded for further action.

As regards to whether the claim for service connection for bilateral above the knee amputations should be reopened, the Board finds that that matter is inextricably intertwined with the underlying claim for service connection for diabetes mellitus.  This is so because the determination of that claim on the merits will impact whether the claim for service connection for bilateral above the knee amputations should be reopened and potentially granted.  The Board thus finds it appropriate to defer adjudication of the new and material evidence matter at this junction and remand the matter to be decided after the intertwined issue of service connection for diabetes mellitus has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  


ORDER

Service connection for residuals of right pinna hematoma is denied.

Service connection for a right eye disability is denied.

An effective date earlier than January 24, 2011, for the award of service connection for hearing loss is denied.

As new and material evidence to reopen the claim for service connection for diabetes mellitus has been received, to this limited extent, the appeal as to that matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal

Turning first to the Veteran's claim for service connection for COPD, the Veteran's VA treatment records document that he has a diagnosis of COPD and also record a past medical history of acute and chronic bronchitis.  It is the Veteran's contention that his respiratory disorder(s) are due to asbestos exposure in service.  Specifically, during his 2015 Board hearing, the Veteran reported that he started as an engineer working on "tubs" and "pumps" and would have to "tear them apart" and "grind the asbestos off to put them back together."  He also stated that he was "a bomb pusher" and that dust was everywhere.  In this September 2014 VA Form 9, the Veteran also alleged that he was exposed to arsenic in service, which contributed to his respiratory condition.  In support of this assertion, he submitted the EPA articles above showing that elevated arsenic has been detected in various sites at Concord Naval Weapons Station where industrial activity, such as waste storage, has resulted in contamination of soil and groudwater by VOCs.  It was also noted that the main magazine area has been contaminated with elevated levels of arsenic as a result of Navy Pesticide and herbicide practice. 

In the instant case, the Veteran's service personnel records document that he worked as a Boatswain's Mate.  The M21-1 "Live Manual" describes the probability of asbestos exposure by military occupational specialty, which list is not exclusive.  M21-1, part IV, subpt. ii, ch. 1, sec. I.3.c.  Boatswain's Mates are indicated to have a "minimal" probability of exposure.  Id.  Given this evidence and in consideration of the Veteran's indicated military occupational specialties, the Board finds that the Veteran was likely exposed to at least some asbestos in service, although minimal.  

Further, although the Veteran did not submit evidence suggesting a link between arsenic exposure and the development of COPD, the Board takes judicial notice of medical studies suggesting that exposure to low to moderate amounts of arsenic in drinking water can impair lung function.  See e.g., http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2235213/; http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3857810/ http://www.uchospitals.edu/news/2013/20130823-arsenic.html.

Regarding the likelihood that the Veteran has COPD or some other respiratory disorder as a result of service, the Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  Based on this evidence suggesting at least some, even if minimal, level of exposure to asbestos and/or other environmental toxins in service, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See 38 U.S.C.A § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2015); M21-1, part IV, subpt. ii, ch. 1, sec. I.3.e.  

Similarly, the Veteran has not been afforded a VA examination in connection with his claim of service connection for ischemic heart disease.  It is the Veteran's contention that his heart disease was caused by his exposure to herbicides and/or other toxins in service.  Specifically, in his September 2014 NOD, the Veteran indicated that while stationed at Concord Naval Weapons Station, he was routinely exposed to arsenic while conducting weed abatement around the base.  He contends that his heart disease is related to that exposure.  In support of this theory, the Veteran submitted a Wikipedia article linking to a medical study suggesting a link between arsenic exposure and the development of heart disease.  The Board finds this information is sufficient to trigger VA's duty to obtain a medical opinion in connection with the Veteran's claim for service connection for ischemic heart disease.  See 38 U.S.C.A § 5103A(d); McLendon, supra; 38 C.F.R. § 3.159(c)(4).

As regards to the Veteran's reopened claim for service connection for diabetes mellitus, as discussed above, the Veteran has submitted evidence suggesting that he may have been exposed to certain environmental hazards during service and has advanced his belief that these exposure contributed to the development of his diabetes mellitus.  The Veteran also submitted a Wikipedia article suggesting a link between arsenic exposure and the development of diabetes.  Given the alternative theory of entitlement not previously considered, the Board also finds that the medical evidence currently of record is inadequate to resolve claim for service connection claim for diabetes mellitus and that additional medical evidence is needed.  See 38 U.S.C.A § 5103A(d) (West 2014); McLendon, supra; 38 C.F.R. § 3.159(c)(4).

As regards to the Veteran's claim for service connection for headaches, the Board notes that the Veteran was previously examined in connection with that claim in 2003 and in 2011.  Notably, the 2003 VA examiner did not provide an etiology opinion with regard to the Veteran's diagnosed headaches.  The January 2011 VA examiner opined that headaches were less likely than not caused by or a result of military service.  In a June 2011 addendum opinion, after review of the claims file, the examiner once again opined that the Veteran's headaches were less likely than not caused by or a result of military service.  The examiner reasoned that while the Veteran was treated for a laceration to the forehead in October 1965, there was no indication how the injury occurred or any mention of associated symptoms such as headache, dizziness, or loss of conscious which would lead one to believe that a significant concussion accompanied the injury.  Notably, it does not appear that the examiner considered the Veteran's in-service blow to the ear in July 1965 or his lay assertions regarding the onset of headaches in service and continuity of such since that time.  Here, the Veteran's STRs document that he was admitted to the sick bay aboard the USS Midway on July 31, 1965.  Although additional records of treatment are unavailable, the fact remains that the Veteran did receive some sort of head trauma in service and the resulting injury to the ear was severe enough that he was not discharged to duty until August 13, 1965.  

The Board notes that a medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Although there is no reasons or bases requirement imposed on medical examiners, Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, and support his or her "conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.  Because the VA examiner did not consider specifically the Veteran's July 1965 injury when opining against a nexus with service, the Board finds the VA examiner's rationale for the negative nexus opinion to be lacking.  The Board thus concludes that an additional opinion is necessary.  The Veteran has also alleged that his in-service exposure to arsenic and other environmental toxins contributed to his headaches.  As part of the opinion to be obtained on remand, the reviewing clinician should also provide commentary on this theory of service connection. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.

Prior to arranging for the Veteran to undergo VA medical examination, to ensure that all due process requirements are met., and that the record is complete with respect to both claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Portland, Oregon VA Medical Center (VAMC), and that records from that facility dated through December 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining claims on appeal.

Accordingly, these matters hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo VA examination for respiratory diseases by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include imaging testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current pulmonary/respiratory disease(s).  This should include any such validly diagnosed disability at any point pertinent to the claim for service connection on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service, including exposure to asbestos therein.

The examiner should also review the information contained in the EPA articles submitted by the Veteran establishing that the Concord Naval Weapons Station has been identified as a Superfund site contaminated by various VOCs and semi-VOCs by the EPA and that elevated levels arsenic has been detected in various sites at Concord Naval Weapons Station.  The examiner should then provide an opinion as to the medical probabilities that and diagnosed pulmonary/respiratory disease is etiologically related to any potential exposure to arsenic and/or other environmental toxins.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include any post-service indication of asbestosis, as well as the Veteran's lay assertions regarding his in-service occupational exposures as outlined above, as well as regarding the nature, onset, and continuity of respiratory symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses have been associated with the claims file, obtain the following medical opinions in connection with the Veteran's claims for service connection for headaches, diabetes mellitus, and ischemic heart disease.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

		(a) The examiner should provide an opinion, 
      consistent with sound medical judgment, as to whether:
it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches disability had its onset during service or is otherwise medically-related to service.  The clinician is requested to consider the Veteran's STRs documenting that the Veteran did receive several blows to the head in July 1965, as well as the Veteran's lay assertions that the onset of his headaches occurred shortly after this time.

(b)  The clinician should then review the information the EPA articles submitted by the Veteran establishing that the Concord Naval Weapons Station has been identified as a Superfund site contaminated by various VOCs and semi-VOCs by the EPA and that elevated levels arsenic has been detected in various sites at Concord Naval Weapons Station.

(c) The clinician should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's (1) headaches, (2) diabetes mellitus, and/or (3) ischemic heart disease are etiologically related to any potential exposure to arsenic and/or other environmental toxins.  The clinician should provide three separate opinions, each with its own clearly-stated rationale for the conclusions reached.

(d) If the clinician determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion. 

(Ensure that any additional evidentiary development suggested by the reviewer, to include examiner of the Veteran if deemed necessary, should be undertaken so that a definitive opinion can be obtained.)

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (and legal authority.
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


